Citation Nr: 0843004	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU) prior to September 21, 
2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which TDIU was denied.

In a January 2007 rating decision, the RO granted service 
connection for peripheral neuropathy of the right and left 
upper extremities, evaluating them as 40 and 30 percent 
disabling, respectively, effective September 21, 2006; and 
increased the evaluations for the service-connected vascular 
insufficiency with peripheral neuropathy of right and left 
lower extremities, to 30 percent disabling each, effective 
September 21, 2006.  This decision resulted in an overall 
combined evaluation of 100 percent from September 21, 2006.

However, the issue of entitlement to TDIU prior to September 
21, 2006 remains on appeal.

FINDINGS OF FACT

1. Prior to September 21, 2006, the veteran was service 
connected for diabetes mellitus, rated as 40 percent 
disabling; vascular insufficiency with peripheral neuropathy, 
left lower extremity, rated as 20 percent disabling; vascular 
insufficiency with peripheral neuropathy, right lower 
extremity, rated as 20 percent disabling; background diabetic 
retinopathy, s/p retinal laser photocoagulation, with history 
of bilateral cataracts and central scotoma of the right eye, 
rated as 10 percent disabling; chronic synovitis with early 
arthritis, left hand, rated as 10 percent disabling; chronic 
synovitis with early arthritis, right hand, rated as 10 
percent disabling; degenerative arthritis, left shoulder, 
rated as 10 percent disabling; and dysthymia/generalized 
anxiety disorder, rated as 10 percent disabling.  The 
combined rating was 80 percent effective beginning August 14, 
2003.

2. The veteran holds a Doctor of Chiropractic (DC) degree.  
His license to practice is inactive, effective July 20, 2005.

3.  The veteran worked as an uncertified diabetic instructor, 
and last worked in this capacity in August 2003.

4.  Prior to September 21, 2006 and for the time period under 
appeal, the evidence establishes that the veteran maintained 
only marginal employment.

5.  Resolving all doubt in favor of the veteran, the medical 
evidence of record demonstrates that the veteran was 
unemployable due to his service-connected disabilities prior 
to September 21, 2006.


CONCLUSION OF LAW

The criteria for TDIU were met prior to September 21, 2006. 
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the 
purposes of finding one 60 percent disability or one 40 
percent disability in combination, disabilities resulting 
form a common etiology or a single accident will be 
considered as one disability. 38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a).

The veteran meets the schedular requirements for TDIU prior 
to September 21, 2006 as he had one disability evaluated at 
40 percent, and an overall combined evaluation of 80 percent 
effective in August 2003.

The determinative issue, therefore, is whether he is shown to 
have been unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

The evidence demonstrates that the veteran has held no more 
than marginal employment since the time of his claim for 
TDIU.

VA examinations conducted in October and November 2003 show 
findings of upper extremity symptoms at the shoulders and 
hands that rendered manipulation difficult for the veteran, 
interfering with his ability to practice as a chiropractor.  
In addition, the veteran reported intensified problems with 
diabetic control and frequent hypoglycemia that interfered 
with his ability to treat patients beginning in 2001.  He 
reported continuing to see a few patients part-time, but that 
he found himself progressively stressed to the point he could 
not function in it as a regular occupation.  He reported that 
he taught diabetic education classes but the position was 
terminated with the loss of grants that funded his position.  
The examiner opined that the veteran was a very poor 
candidate for heavy work.  Rather, he needed to remain in 
fairly light work where he could change positions as needed.  
In addition, the examiner observed, the veteran could not 
work above shoulder level, given the limitations in his left 
upper extremity. 

July 2005 and April 2006 statements proffered by the 
veteran's private treating physician reflect that, even with 
higher than usual doses of insulin, the veteran's diabetes 
was not well-controlled.  The veteran had developed multiple 
complications due to his diabetes, most notably peripheral 
neuropathy in both the upper and lower extremities, and 
arthritis in multiple joints.  The veteran manifested 
weakness and was unable to accomplish fine manipulation.  The 
physician opined that the veteran did not have the physical 
stamina to adequately function as a chiropractor, and was 
unable to sit for prolonged periods of time or to perform 
other actions required of an average job. The physician 
further observed that the veteran was not a certified 
diabetic instructor, and that had prohibited his re-
employment in this field.  Hence, the physician opined, the 
veteran was 100 percent unemployable.

VA treatment records during this time show treatment for the 
veteran's eyes.

The veteran was not service-connected for peripheral 
neuropathy of the upper extremities until September 21, 2006.  
Notwithstanding, what can be determined is that the veteran 
was service-connected for diabetes mellitus, vascular 
insufficiency with peripheral neuropathy of the left and 
right lower extremities, diabetic retinopathy with 
complications, dysthymia/generalized anxiety, chronic 
synovitis with early arthritis of the left and right hands, 
and for degenerative arthritis of the left shoulder prior to 
September 21, 2006.  The October and November 2003 VA 
examinations, discussed above, attributed the veteran's 
difficulty performing chiropractic limitations and inability 
to perform heavy work to be due, at least in part, to his 
shoulder and hand disabilities, as well as to complaints of 
weakness, easy fatigue, and poor coordination in his right 
knee.  The examiners also noted that the veteran described a 
sense of progressing and incapacitating stress involving 
problems with diabetic control and frequent hypoglycemia. 

The evidence concerning the veteran's past and present 
employment is largely from the veteran's own report.  As a 
DC, he was self-employed from 1998 forward.  He worked full-
time until 2001, when he reported he began to work part-time.  
His license as a DC reveals his status as inactive effective 
in July 2005.  He worked as an uncertified diabetic educator 
until August 2003, when the position he filled was 
eliminated.  There is no evidence that he has obtained 
certification necessary to allow him to compete for other 
educator positions.  The veteran's reported history has been 
consistent, and consistently reported in medical records.  
Outside evidence, including his license, corroborates his 
statements.  This evidence establishes that the veteran's 
employment prior to September 21, 2006 was marginal at best.

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a). The veteran's 
ability or inability to engage in substantial gainful 
activity has to be looked at in a practical manner, and that 
the thrust is whether a particular job is realistically 
within the capabilities, both physical and mental, of the 
appellant. See Moore v. Derwinski, 1 Vet. App. 83 (1991). 

With all doubt resolved in the veteran's favor, the medical 
evidence supports the finding that the veteran's service-
connected disabilities prevented him from obtaining 
substantially gainful employment between the time he filed 
his claim in August 2003 and September 2006 and TDIU is 
warranted for the period August 29, 2003 to September 20, 
2006.  

ORDER

Entitlement to TDIU prior to September 21, 2006 is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


